No. 11988

           IN THE SUPF.EME COURT OF THE STATE O MONTANA
                                               F

                                          1972



THE STATE O MONTANA,
           F

                              P l a i n t i f f and Respondent,



ORVILLE ARCHIE WARWICK,

                              Defendant and A p p e l l a n t .



Appeal from:       D i s t r i c t Court o f t h e E i g h t e e n t h J u d i c i a l D i s t r i c t ,
                   Honorable W. W. L e s s l e y , Judge p r e s i d i n g .

C o u ~ l s e lof Record:

         For Appellant :

               S a n d a l l , Moses and Cavan, B i l l i n g s , Montana.
               C h a r l e s F. Moses a r g u e d , B i l l i n g s , Montana.

         F o r Respondent:

               Hon. Robert L. Woodahl, A t t o r n e y G e n e r a l , Helena,
                Montana.
               David V. G l i k o , A s s i s t a n t A t t o r n e y G e n e r a l , a r g u e d ,
                Helena, Montana.
               Thomas A. Olson, County A t t o r n e y , Bozeman, Montana.
               Thomas D. Gai, Deputy County A t t o r n e y , a r g u e d , Bozeman,
                Montana.



                                                       Submitted:          J a n u a r y 11, 1972

                                                           Decided     FEB 2
                                                                                   1972
Filed:   FEB 2 4 ' { ~ i
                       +
                       J
M r . J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion of t h e
Court.


              This a p p e a l i s from a c o n v i c t i o n of murder i n t h e f i r s t

degree.        Defendant was t r i e d by a j u r y i n t h e d i s t r i c t c o u r t of

t h e e i g h t e e n t h j u d i c i a l d i s t r i c t , G a l l a t i n County, found g u i l t y

and sentenced t o l i E e imprisonment.

             A t about t h e hour of 8:30 a.m. on December 23, 1964, M r .

E a r l Plum, a n employee of G l a c i e r Mountain Cheese Co., G a l l a t i n

Gateway, w h i l e t r a v e l i n g a long Cottonwood Road, s o u t h of Bozeman,

came upon t h e s c a n t i l y c l a d body of a young woman.                      Plum immedi-

a t e l y c a l l e d t h e s h e r i f f of G a l l a t i n County, Con McClurg, and then

r e t u r n e d t o t h e s i t u s of t h e body and blocked o f f t h e road t o s e e

t h a t n o t h i n g d i s t u r b e d t h e scene u n t i l t h e law o f f i c e r s a r r i v e d .

Plum t e s t i f i e d t h e body l a y on a % s h a l lb r i d g e , c l a d only i n a bra

and p a n t i e s and t h a t a d r e s s , s l i p , c o a t , and boots were i n a p i l e

a s h o r t d i s t a n c e from t h e body.

             S h e r i f f McClurg, upon being n o t i f i e d by Plum, g a t h e r e d

t o g e t h e r a number o f s h e r i f f ' s o f f i c e r s , Bozeman p o l i c e o f f i c e r s ,

and t h e then county a t t o r n e y , Page Wellcome, and proceeded t o t h e

scene a r r i v i n g a t about 9:40 a.m.               P i c t u r e s were taken; measure-

ments were made of t h e a r e a ; and p l a s t e r c a s t s were made of t i r e

marks.       A l l p h y s i c a l evidence was analyzed by t h e l o c a l o f f i c i a l s

and then s e n t t o t h e FBI l a b o r a t o r y .         This p h y s i c a l evidence was

introduced a t t r i a l , some of which w i l l be r e f e r r e d t o l a t e r i n

our d i s c u s s i o n .   A broken watch which had stopped a t 4:20 and a n

engagement r i n g were on t h e body of the young woman.

             The body was removed t o a f u n e r a l home i n Bozeman where

D r . Mark Young, t h e c o r o n e r , and D r . Volney S t e e l e , a p a t h o l o g i s t ,

performed an autopsy a t about 11:30 a.m.,                         on December 23.             Their
r e p o r t shows t h e following:               f a c e b a t t e r e d and b r u i s e d , mandible

f r a c t u r e d , f r a c t u r e d d i s l o c a t i o n of l e f t a n k l e , many a b r a s i o n s ,

deformed p e l v i s , f r a c t u r e d c l a v i c l e and sternum.                I n t h e i r opinion

t h e cause of d e a t h was due t o "severe e x t e r n a l trauma".

             No i d e n t i f i c a t i o n of t h e body was made o r announced t o

t h e p u b l i c u n t i l between 6:00 and 6:30 p.m.                     t h e evening of December

23, when a Mrs. Mary Kuhar of B i l l i n g s , Montana, a r r i v e d and

i d e n t i f i e d t h e body a s t h a t of h e r d a u g h t e r , Bobbi Clark.

             Bobbi C l a r k , a g r a d u a t e from Montana S t a t e U n i v e r s i t y , was

a t e a c h e r a t K a l i s p e l l , Montana.         On t h e evening o f December 22,

1964, s h e drove from K a l i s p e l l t o Bozeman.                     She was accompanied by

h e r roommate a s f a r a s Three Forks, h e r roommate's home.                                  The

roommate t e s t i f i e d t h a t Bobbi l e f t Three Forks a t about 1:30 a.m.,

December 23, and h e r c a r was noted a r r i v i n g i n Bozeman a t about

t h e hour o f 2:00 a.m. by a l o c a l p o l i c e o f f i c e r .

            Jack Wandler, Bobbi                 lark's f i a n c e e , t e s t i f i e d t h a t he
had expected h e r t o s t a y a t h i s apartment; t h a t on t h e evening o f

December 22 he had cleaned t h e apartment and w h i l e w a i t i n g f o r

h e r t o a r r i v e he had f a l l e n a s l e e p and had n o t awakened u n t i l

about 6:QO a.m.             Notfinding Bobbi t h e r e , he c a l l e d h e r roommate

i n Three Forks; made a n o t h e r c a l l t o a l o c a l f r i e n d of ~ o b b i ' s ,

a Mrs. F u l k e r ; and then went o u t s i d e where he found ~ o b b i ' s locked

c a r parked i n an alleyway parking space back o f h i s apartment.

He then went s e v e r a l blocks t o a f r a t e r n i t y house t o f i n d out i f

h i s apartment mate, J e r r y S a r g e n t , had seen o r heard from Bobbi,

and, l e a r n i n g t h a t he had n o t , he r e t u r n e d t o h i s apartment and

c a l l e d t h e Bozeman p o l i c e a t 6 : 4 5 a.m.

            The c h i e f of p o l i c e , Ron C u t t i n g , answered t h e c a l l ;

checked t h e parked a u t o belonging t o Bobbi C l a r k ; and obtained
a p i c t u r e of her from Wandler.             This p i c t u r e was turned over t o

S h e r i f f McClurg.     Chief C u t t i n g and a n o t h e r o f f i c e r r e t u r n e d t o

t h e c a r where they observed about a dozen f o o t p r i n t s of a woman's

shoe on t h e d r i v e r ' s s i d e of t h e c a r which disappeared when they

g o t t o hard snow.        T i r e marks of a n o t h e r c a r were observed pro-

g r e s s i n g up t o ~ o b b i ' sc a r , but no c a s t s could be made o f t h o s e

marks.

            P l a s t e r c a s t s of t i r e t r a c k s found n e a r t h e body were

s e n t t o t h e FBI.     On December 31, 1964, t h e FBI f i l e d a r e p o r t

which s t a t e d t h a t t h e t r e a d design of t h e c a s t s "conform most

c l o s e l y t o t h e -design of a Cordovan l o w - p r o f i l e j e t t i r e 1 \       At

t h e time t h e comparison of t r e a d designs was made, t h e FBI f i l e

did not contain a Crest Imperial tread design.                           A t t r i a l the

FBI a g e n t t e s t i f i e d t h a t "we j u s t c a n ' t g e t every d e s i g n t h a t i s

made and keep up t o d a t e         * * *."        The FBI s e n t a copy of t h e

Cordovan t r e a d design t o S h e r i f f McClurg t o a s s i s t him i n h i s

investigation.

            P r i o r t o r e c e i v i n g t h e FBI r e p o r t , t h e Bozeman p o l i c e

on December 2 3 , i n i t i a t e d a survey o f "every t i r e d e a l e r i n town"

i n an a t t e m p t t o i d e n t i f y t h e type and make o f t h e t i r e which

made t h e t r a c k s t h a t t h e p l a s t e r c a s t s were made from.          Finally,

i n t h e e a r l y p a r t of January 1965, a t i r e was l o c a t e d a t a

 amble's s t o r e t h a t "appeared t o match t h e c a s t s . "              That t i r e was

a C r e s t Imperial.       "Crest Imperial" i s a t r a d e name used on t i r e s

t h a t a r e marketed only by          amble's.
            On t h e b a s i s of t h i s information S h e r i f f McClurg e a r l y i n

January a d v e r t i s e d i n t h e loca 1 news media t h a t h i s o f f i c e was

seeking information "with r e s p e c t t o t h e t y p e o r kind of t i r e "

which he believed was involved i n t h e d e a t h of Bobbi Clark.
            On January 15, 1965, a s h o r t time a f t e r t h e s h e r i f f ' s

p u b l i c i n q u i r y about t h e t i r e s , t h e defendant r e p o r t e d t o t h e

Bozeman p o l i c e t h a t two t i r e s ; had been s t o l e n from h i s r e s i d e n c e .

            Also on January 1 5 , 1965, one Roy F o s t e r , w h i l e on h i s

way home from work, found a C r e s t I m p e r i a l narrow w h i t e s i d e w a l l

t i r e on t h e Bridger Canyon r ~ a d ,sometime around 4 : 4 0 p.m.                             The

t i r e was found a l o n g s i d e t h e g u a r d r a i l n e x t t o t h e road.           Foster

t e s t i f i e d 'yt was extremely clean" and "looked a s though i t might

have been washed."              F o s t e r stopped and picked up t h e t i r e because

he had heard "ads on t h e radio" t h a t t h e p o l i c e were looking f o r

a s e t of t i r e s and "1 n o t i c e d t h a t i t [ t h e t i r e ] h a d n ' t been t h e r e

t h a t morning when I went t o work".                    F o s t e r took t h e t i r e home and

called the sheriff's office.                    A deputy s h e r i f f came t o ~ o s t e r ' s

home and took t h e t i r e i n t o custody.                 The t i r e had been found

approximately f o u r - t e n t h s o f a m i l e up t h e Bridger Canyon road

from a f i s h h a t c h e r y and rock s l i d e .

            On January 1 8 , 1965, one A l f r e d Kinney, w h i l e plowing snow

on t h e Bridger Canyon road, "noticed a t i r e l y i n g up on t h e s i d e

of t h e h i l l t h e r e a t t h e rock s l i d e " .        Kinney stopped h i s t r u c k

and secured t h e t i r e because he a l s o had heard " a d v e r t i s i n g on

t h e r a d i o and t h e papers" t h a t t h e s h e r i f f was looking f o r t i r e s .

The t i r e found by Kinney was a ''Crest'' and "it was i n good shape."

Kinney turned t h e t i r e over t o t h e s h e r i f f ' s o f f i c e .

            Subsequent i n v e s t i g a t i o n e s t a b l i s h e d t h a t d e f e n d a n t ' s c a r

had had two C r e s t I m p e r i a l t i r e s on i t .          The recovered t i r e s were

s e n t t o t h e FBI l a b o r a t o r y t o be compared w i t h t h e plajter c a s t s

made a t t h e scene where Bobbi C l a r k ' s body was found.

           An FBI a g e n t t e s t i f i e d a t t h e t r i a l t h a t t h e p l a s t e r c a s t s

made where t h e body was found and t h e t i r e s l o c a t e d i n t h e Bridger
Canyon a r e a were of t h e same s i z e , same t r e a d d e s i g n , and had

t h e same degree of wear. " F u r t h e r , i t was e i t h e r t h e s e two t i r e s

t h a t made t h e s e two impressions o r two o t h e r t i r e s having t h e

same c h a r a c t e r i s t i c s a s t o t r e a d s i z e , t r e a d s i z e and t r e a d d e s i g n

and worn i n t h i s manner, worn t o t h i s degree."                       These t i r e s a r e

a p a r t of t h e c i r c u m s t a n t i a l evidence t h a t brought focus upon t h e

defendant a s a s u s p e c t .

              O February 2 , 1965, a t t h e r e q u e s t of B u r l e i g h A l l e n ,
               n

a former FBI a g e n t and a p r i v a t e i n v e s t i g a t o r h i r e d by Bobbi

 lark's mother t o a s s i s t l o c a l law o f f i c i a l s i n t h e i n v e s t i g a t i o n ,
defendant v o l u n t a r i l y , a f t e r being advised of h i s r i g h t s , consented

t o a l l o w t h e l o c a l law enforcement o f f i c i a l s and M r . A l l e n t o

s e a r c h h i s 1959 Chevrolet c a r and h i s apartment.                     This a u t h o r i z a t i o n

went t o a l l p h y s i c a l items of evidence, f i n g e r p r i n t a n a l y s i s ,

and chemical i d e n t i f i c a t i o n o f any substances they f e l t should be

analyzed.          With t h i s c o n s e n t , t h e law o f f i c e r s and M r . Allen

completely checked t h e c a r , t a k i n g i t t o a s e r v i c e s t a t i o n where

i t was put up on a h o i s t .             Concerning t h a t i n s p e c t i o n M r . A l l e n

testified:

              "We n o t i c e d , I n o t i c e d , t h a t i t was extremely
              c l e a n . I mean i t wasn't a s t h o u g h - i t had been
              through mud o r a n y t h i n g l i k e t h a t     ."
Concerning t h e i n t e r i o r of t h e c a r , he t e s t i f i e d :

              "The i n t e r i o r o f t h e c a r ,   * * * was       a l s o ex-
              ceptionally clean. It

              On t h a t same day, February 2 , 1965, M r . A l l e n , i n t h e
presence of s e v e r a l loca 1 law enforcement o f f i c e r s , took a t h i r t y -

e i g h t page statement from t h e defendant concerning many f a c e t s

of t h e i n v e s t i g a t i o n .   This s t a t e m e n t was taped and t r a n s c r i b e d .

I n t h e i n t e r v a l between February 2 , 1965,and t h e time of t r i a l ,

some f i v e y e a r s , t h e t a p e s disappeared.
             A t t h e t r i a l , a s t a t e ' s w i t n e s s , one Dick Kountz, t e s t i f i e d    --

t h a t sometime i n t h e f i r s t p a r t of February 1965, he was o u t

poaching d e e r w i t h defendant and w h i l e i n t h e process o f d r e s s i n g

o u t a d e e r t h e defendant t o l d him            "* * *      he was t h e one who k i l l e d

Bobbi Clark".           This a l l e g e d s t a t e m e n t of defendant t o Kountz d i d

n o t become known t o t h e i n v e s t i g a t i n g o f f i c e r s u n t i l n e a r l y f i v e

y e a r s a f t e r t h e homicide when, f o r some reason n o t explained a t

t h e t r i a l , Kountz gave a statement t o t h e county a t t o r n e y on

January 3 , 1970.

            One o t h e r w i t n e s s appeared a t t h e t r i a l who had n o t

appeared and given testimony during t h e 1965 i n v e s t i g a t i o n .                        That

w i t n e s s was Mrs. J u d i t h Veltkamp, who had been employed i n 1964

a s a g r o c e r y checker a t t h e B u t t r e y S t o r e where defendant worked

a s a box boy and a l s o s t a c k e d s h e l v e s .           This w i t n e s s , t h e w i f e

o f a l o c a l p o l i c e s e r g e a n t , gave t h e county a t t o r n e y a s t a t e m e n t

i n January 1970, which s t a t e m e n t focused a d d i t i o n a l a t t e n t i o n on

defendant.         She t e s t i f i e d a t t h e t r i a l t h a t between t h e hours of

12:OO and 12:30 p.m.             on December 23, 1964, s h e had t h e following

c o n v e r s a t i o n w i t h defendant a t t h e B u t t r e y S t o r e :

            "A.      He had come i n from t a k i n g o u t a n o r d e r of
            g r o c e r i e s and he s a i d , 'They have j u s t found a g i r l
            t h a t has been drugged t o death.               '
            "Q.     What d i d you s a y ?        A.     I said          rugged?' and h e
            s a i d 'No, dragged. I

            "Q.     What d i d you s a y t o t h a t ? A . I s a i d , 'Where was
            i t ? ' and h e s a i d , 1 O a county road. I
                                         n

            "Q.     And what d i d you say?             A.        I asked him who i t was.

            "Q.  What d i d he s a y t o t h a t ? A . W s a i d t h a t i t was
                                                        e
            Bobbi C l a r k , and I asked him i f h e knew h e r and h e s a i d
            yes.

            "Q.  While t h e Defendant was r e l a t i n g t h i s t o you, d i d
            he speak c l e a r l y ? A . No.

            "Q.  Do you r e c a l l how he spoke?                   A.     He, he was extremely
            nervous and e x c i t e d .
          "Q. Did he s t u t t e r a t a l l ? A . Yes, h e a c t e d l i k e
          h i s tongue was t o o b i g f o r h i s mouth. He c o u l d n ' t
          g e t t h e words o u t .

          Q .     Did t h e Defendant r e l a t e a n y t h i n g e l s e t o you
          during t h i s conversation? A .               I asked him how h e
          found o u t a b o u t t h i s and h e s a i d , ' I h e a r d i t on t h e
          c a r r a d i o when I t o o k t h e l a d y ' s g r o c e r i e s o u t . 1 1 '

         According t o t h e t e s t i m o n y g i v e n by t h e c o r o n e r , t h e

s h e r i f f , and o t h e r i n v e s t i g a t i n g o f f i c e r s , n o p o s i t i v e i d e n t i f i-

c a t i o n o f Bobbi C l a r k was made o r announced u n t i l a f t e r 6:00 p.m.

t h a t day, December 2 3 .

          Recognizing t h e above i n c r i m i n a t o r y f a c t s developed

a g a i n s t d e f e n d a n t a t t h e t r i a l , , we, a s was t h e j u r y , a r e f a c e d

with a case that is largely circumstantial.                                 Almost f i v e y e a r s

passed between t h e f i n d i n g o f Bobbi ~ l a r p s
                                                       body and t h e f i l i n g

of a n I n f o r m a t i o n c h a r g i n g d e f e n d a n t w i t h murder i n t h e f i r s t

degree.        Another s i x months passed b e f o r e d e f e n d a n t went t o

trial.        W s p e c i f i c a l l y n o t e t h e s e f a c t o r s because of t h e d i s -
               e

crepancies i n statements given during the i n v e s t i g a t i o n i n e a r l y

1965, and t h o s e g i v e n a t t h e t r i a l , a s w e l l a s t h e f a c t t h a t a

change o f p e r s o n n e l had t a k e n p l a c e i n t h e e l e c t e d o f f i c i a l s o f

G a l l a t i n County, i . e . t h e county a t t o r n e y and s h e r i f f .

         Defendant r a i s e s s i x i s s u e s on a p p e a l .

          1)     The c o u r t e r r e d i n n o t g r a n t i n g a c o n t i n u a n c e .

         2)      The c o u r t e r r e d i n t h a t i t should have d i s q u a l i f i e d

i t s e l f f o r c a u s e and t h e motion f o r s u b s t i t u t i o n o f judge s h o u l d

have been g r a n t e d .

         3)      The c o u r t made p r e j u d i c i a l comments.

         4)      The evidence was i n s u f f i c i e n t t o j u s t i f y t h e v e r d i c t .

         5)      The admission of defendant's                     s t a t e m e n t was e r r o r .

         6)      The c o u r t unduly l i m i t e d c r o s s - e x a m i n a t i o n .
          W f i n d t h e c o n t r o l l i n g i s s u e t o be I s s u e 5 , t h e t r i a l
           e

c o u r f s admission i n t o e v i d e n c e o f d e f e n d a n t ' s a l l e g e d v o l u n t a r y

s t a t e m e n t g i v e n on February 2 , 1965, which a l l e g e d s t a t e m e n t had

been t a p e d and t h e n t r a n s c r i b e d .      A t t r i a l , t h e s t a t e m e n t was

i n t h e t y p e w r i t t e n form.      I n view o f o u r f i n d i n g t h a t s u c h a d -

m i s s i o n was p r e j u d i c i a l , t h e r e f o r e n e c e s s i t a t i n g a new t r i a l , we

w i l l f o c u s o u r d i s c u s s i o n on I s s u e 5 , r e c o g n i z i n g t h a t on r e t r i a l

I s s u e s 1, 2 , 3 , and 4 , i f t h e y a r e i s s u e s , ought n o t t o a r i s e .

W w i l l b r i e f l y comment on I s s u e 6 l a t e r i n t h i s o p i n i o n .
 e

          Issue 5.        It i s t h e d u t y o f t h i s Court t o a s c e r t a i n whether

o r n o t e r r o r s made a t t r i a l a r e p r e j u d i c i a l , f o r o n l y upon such

p r e j u d i c i a l e r r o r s may a c a s e be r e t u r n e d t o t h e d i s t r i c t c o u r t

for retrial.           S t a t e v. T o t t e r d e l l , 135 Mont. 56, 336 P.2d 696.

W r e c o g n i z e t h e i n s t a n t c a s e was a most d i f f i c u l t one t h a t took
 e

many days o f t r i a l and l i k e t h e rec,ord of most extended t r i a l s ,

i t c o u l d h a r d l y be f r e e o f e r r o r .     A s we n o t e d i n S t a t e v . Cor,

144 Mont. 323, 340, 396 P.2d 86:

         "Our C o n s t i t u t i o n s , b o t h F e d e r a l and S t a t e ,
         g u a r a n t e e a f a i r t r i a l , n o t a p e r f e c t one. I t

Here, t h e t r i a l judge recognized t h e d i f f i c u l t y o f t h e q u e s t i o n

b e f o r e him when h e r u l e d t o admit t h e s t a t e m e n t :

         "COURT:       T h i s i s a d i f f i c u l t q u e s t i o n and I am w e l l
         aware o f t h e v a r i o u s c a s e s , l e a d i n g and o t h e r w i s e ,
         and I t h i n k t h e t e s t i s whether o r n o t i t was v o l -
         u n t a r y and I t h i n k when you g e t r i g h t down t o i t - - -
         and t h a t i s what i t i s , because a l l o f t h e n i c e t i e s
         t h a t t h e judges and lawyers a r e i n c l i n e d t o embroider
         t h e r u l e w i t h , i f we f o l l o w t o i t s u l t i m a t e c o n c l u -
         s i o n , perhaps no v o l u n t a r y s t a t e m e n t can e v e r be used
             a g a i n s t a n accused u n l e s s it i s made i n open
             c o u r t and maybe t h a t i s t h e way i t should be;
             I am n o t s a y i n g t h a t t h a t i s . P e r s o n a l l y , I
             doubt i t , b u t I t h i n k I have r e a d t h i s s t a t e m e n t
             and a t i t s very most i t i s admissions. Whether
             t h e y a r e a g a i n s t i n t e r e s t o r n o t , I am n o t a t a l l
             s u r e about t h a t . The i d e a l s i t u a t i o n would b e ,
             a s M r . Moses i n d i c a t e d , t h e i n t e r v i e w was taped
             a f t e r thorough warning and a d v i c e of a l l your
             c o n s t i t u t i o n a 1 r i g h t s and then a t r a n s c r i p t i o n of
             t h e i n t e r v i e w and then a c o r r e l a t i o n between t h e
             a c t u a l t a p e and t h e i n t e r v i e w and than a r e t e n -
             t i o n of t h e t a p e f o r v e r i f i c a t i o n f o r t h o s e such a s
             M r . Moses and h i s c l i e n t . But, I suppose we have
             t o d e a l w i t h t h e p r a c t i c a l i t i e s of l i f e and i t has
             been a long time           --         five years.
                 1l
                  I am going t o admit i t . I have thought about
            i t q u i t e a l i t t l e b i t s i n c e t h e noon r e c e s s and
            your o b j e c t i o n may be a r e v e r s a b l e one but I d o n ' t
            think so. I think t h i s is a voluntary statement.

                  "Here i s a man who was a d v i s e d of h i s r i g h t s .
            I t h i n k i t i s on page 26. It s o r t o f u n d e r l i n e s
            t h e very t h i n g t h a t I have t o assume without any
            hesitancy       -- t h a t t h i s witness is t e l l i n g t h e t r u t h
            and he has s a i d t h a t he a d v i s e d him of t h e s e r i g h t s
            and then he says f a r t h e r along on t h e i n t e r v i e w ,
            almost two-thirds of t h e way through he s a i d , I Again,
            l i k e we s a i d b e f o r e , you know you d o n ' t have t o a n s -
            wer t h e s e q u e s t i o n s  --- .
                                               111



             I n s o r u l i n g , t h e c o u r t r e l i e d upon S t a t e v. Stevens,

60 Mont. 390, 199 P . 256, which h e l d t h a t admissions a g a i n s t

i n t e r e s t a r e always competent without foundation.                     T h i s Court

has long recognized t h a t admissions a g a i n s t i n t e r e s t a r e admis-

s i b l e , but t h e v o l u n t a r i n e s s of such admissions must be e s t a b -

lished.       S t a t e v. Zachmeier, 151 Mont. 256, 441 P.2d 737.                          The

"foundation" r e f e r r e d t o i n Stevens went t o t h e v o l u n t a r i n e s s of

t h e admission, and a s such i s n o t r e l e v a n t .             Here, no one t e s t i -

f i e d a s t o t h e accuracy of t h e t r a n s c r i p t i o n of t h e t a p e s which

were e i t h e r l o s t o r d e s t r o y e d sometime between t h e time of t h e

t a k i n g o f t h e s t a t e m e n t and t h e time of t r i a l .      There was no way

t o t e s t t h e accuracy of t h e s t a t e m e n t , o t h e r than t h e memory of

M r . Burleigh A l l e n , t h e i n t e r r o g a t o r .   M r . A l l e n t e s t i f i e d he had
n o t heard t h e t a p e r e c o r d i n g ; y e t some f i v e y e a r s l a t e r he

believed i t t o be t h e same.

             A t t h e time of t h e admission of t h e s t a t e m e n t , counsel

f o r defendant argued t o t h e c o u r t t h a t b e f o r e such a taped i n t e r -

view can be admitted t h a t i

             "* * * a          person [must] t e s t i f y t h a t t h a t taped
             i n t e r v i e w was heard by him and compared w i t h t h e
             r e p r o d u c t i o n i n w r i t i n g [ s o ] t h a t he can then be
             i n a p o s i t i o n t o l a y a foundation t o s a y t h a t t h a t
             which appears i n w r i t i n g i s e x a c t l y t h e same, l e t t e r
             f o r l e t t e r , word f o r word, t h a t t h e r e have been no
             changes, no a l t e r a t i o n s , no m i s t a k e s , and t h a t
             n o t h i n g appears but a n a c t u a l a c c u r a t e reproduc-
             t i o n of t h a t t a p e recording.

            "This w i t n e s s has t e s t i f i e d , of c o u r s e , t h a t he
            has n o t heard t h e t a p e r e c o r d i n g and he j u s t be-
            l i e v e s i t i s t h e same and we cannot t e l l o r do n o t
            know whether t h e r e were any p a r t s t h a t may have
            been l e f t o u t o r any e r r o r s i n t h e t r a n s c r i p t i o n
            and u n l e s s a foundation i s l a i d i n t h a t r e s p e c t ,
            Your Honor, c e r t a i n l y we a r e j u s t guessing a s t o
            i t s accuracy and i n t h a t r e s p e c t we t h i n k no founda-
            t i o n has been l a i d . ' '

            Counsel f o r defendant was s u b s t a n t i a l l y c o r r e c t i n

s t a t i n g t h e law t o t h e t r i a l c o u r t and t h e c o u r t should have

e i t h e r r e q u i r e d f u r t h e r foundation o r denied t h e s t a t e m e n t .

L a t e r , i n d e f e n d a n t ' s cross-examination of M r . A l l e n a f t e r t h e

s t a t e m e n t had been a d m i t t e d , i t was r e v e a l e d :      t h a t a f t e r de-

fendant gave t h e s t a t e m e n t o t h e r i n t e r v i e w s were had w i t h de-

f e n d a n t ; t h a t a d d i t i o n s and c o r r e c t i o n s were made t o t h e s t a t e m e n t

given on February 2 ; t h a t no t a p e s were made of t h e s e unnumbered

i n t e r v i e w s nor do t h e a d d i t i o n s and c o r r e c t i o n s made t o t h e

February 2 statement appear on t h e copy of t h e s t a t e m e n t i n t r o -

duced a t t r i a l .

            The s t a t e argues t h a t even though t h e t a p e was n o t i n t r o -

duced, t h a t t h e t r a n s c r i p t i o n was a d m i s s i b l e a s a b u s i n e s s r e c o r d ,

r e l y i n g upon s e c t i o n 93-801-2, R.C.M.            1947:
             "Proof of b u s i n e s s r e c o r d s . A record of a n a c t ,
             condition or event, s h a l l , i n s o f a r a s relevant,
             be competent evidence i f t h e c u s t o d i a n o r o t h e r
             q u a l i f i e d w i t n e s s t e s t i f i e s t o i t s i d e n t i t y and
             t h e mode of i t s p r e p a r a t i o n , and i f i t was made i n
             t h e r e g u l a r c o u r s e of b u s i n e s s , a t o r n e a r t h e
             time of t h e a c t , c o n d i t i o n o r e v e n t , and i f , i n t h e
             opinion o f t h e c o u r t , t h e s o u r c e s o f i n f o r m a t i o n ,
             method and time o f p r e p a r a t i o n were such a s t o
             j u s t i f y i t s admission."

             The s t a t e c i t e s S t a t e v. Meyer, 37 Wash.2d 759, 226 P.2d

204, a s a u t h o r i t y f o r t h e admission of a t y p e w r i t t e n s t a t e m e n t

without t h e t a p e .        Washington has a s t a t u t e s i m i l a r t o s e c t i o n

93-801-2, R.C.M.            1947.       Meyer i s c l e a r l y d i s t i n g u i s h a b l e on t h e

facts.       There, a mentally incompetent female . was admitted t o a

h o s p i t a l where s h e had p r e v i o u s l y been a p a t i e n t .         In i t s regular

c o u r s e o f business t h e h o s p i t a l k e p t c l i n i c a l r e c o r d s of i t s

p a t e n t s , and i n t h e making o f h e r record one of t h e s t a f f i n t e r -

viewed t h e p a t i e n t some t e n days a f t e r h e r admission.                     P a r t of

t h e i n t e r v i e w of q u e s t i o n s and answers was recorded on a Sound-

s c r i b e r and t h e r e a f t e r t r a n s c r i b e d by a t y p i s t .   The Soundscriber

record was destroyed.                 Although t h e t y p i s t who t r a n s c r i b e d t h e

s t a t e m e n t d i d n o t t e s t i f y , one of t h e h o s p i t a l p h y s i c i a n s , who

had asked t h e q u e s t i o n s , i d e n t i f i e d t h e s t a t e m e n t a s p a r t of t h e

c l i n i c a l record of t h e p a t i e n t .

             I n Meyer, t h e c o u r t allowed t h e q u e s t i o n s and answers t o

be read a s p o r t r a y i n g t h e s t a t e of mind of t h e p a t i e n t .            The

Washington Supreme Court allowed t h e s t a t e m e n t i n t o evidence,

n o t i n g t h a t t h e s t a t u t e gave t h e c o u r t wide d i s c r e t i o n and, t o o ,

t h a t t h e evidence was n o t a p a r t of t h e s t a t e ' s c a s e , b u t a r o s e

on cross-examination of one cf t h e h o s p i t a l s t a f f c a l l e d a s a

witness by t h e defendant.                  Such a r e n o t t h e f a c t s h e r e .

            While we a r e n o t concerned w i t h sound recordings i n t h i s

c a s e and a r e concerned only w i t h t h e t r a n s c r i p t of t h e r e c o r d i n g ,
n e v e r t h e l e s s we w i l l d i s c u s s recordings g e n e r a l l y .     Sound r e -

cordings a r e a d m i s s i b l e i n both c i v i l and c r i m i n a l c a s e s where

t h e recording i s both m a t e r i a ' l and r e l e v e n t t o t h e i s s u e s b e f o r e

t h e c o u r t and a proper foundation i s l a i d .                  That foundation must

be a s i s s e t f o r t h i n 58 ALR2d 1024, A d m i s s i b i l i t y of Sound

Recordings i n Evidence, § 2 , pp. 1027, 1028:
         1F
           The c a s e s a r e i n g e n e r a l agreement a s t o what
         c o n s t i t u t e s a proper foundation f o r t h e admission
         of a sound r e c o r d i n g . They a l s o i n d i c a t e a reason-
         a b l y s t r i c t adherence t o t h e r u l e s p r e s c r i b e d f o r
         t e s t i n g t h e a d m i s s i b i l i t y of r e c o r d i n g s , which have
         been o u t l i n e d a s follows: (1) a showing t h a t t h e
         recording d e v i c e was capable of t a k i n g testimony,
          (2) a showing t h a t t h e o p e r a t o r of t h e d e v i c e was
         competent, (3) e s t a b l i s h m e n t of a u t h e n t i c i t y and
         c o r r e c t n e s s of t h e r e c o r d i n g , (4) a showing t h a t
         changes, a d d i t i o n s , o r d e l e t i o n s have n o t been made,
         (5) a showing of t h e manner of t h e p r e s e r v a t i o n o f
         t h e r e c o r d i n g , (6) i d e n t i f i c a t i o n of t h e s p e a k e r s ,
         (7) a showing t h a t t h e testimony e l i c i t e d was volun-
         t a r i l y made without any kind o f inducement."

         The above foundation c r i t e r i a has been adhered t o w i t h

minor v a r i a t i o n s i n t h e following c a s e s :          S t a t e v. Baca, 82 N.M.

144, 477 P.2d 320; S t a t e v. Hendricks, (Mo. 1970), 456 S.W.2d 11;

P a r n e l l v. S t a t e , ( F l a . 1969), 218 So.2d 535; Cummings v. J e s s

Edwards, I n c . ,     (Tex. 1969), 445 S.W.2d 767; Kruse v. Coos Head

Timber Company, 248 Ore. 294, 432 P.2d 1009; S t a t e v. D r i v e r ,

38 N . J . 255, 183 A.2d 655.               See a l s o 64 Harvard Law Revnew 1369.

         The c r i t e r i a f o r t h e foundation f o r admission of t a p e s

or records a r e s p e c i f i c .       Where a t r a n s c r i p t i o n i s Lncroduced

along w i t h t h e r e c o r d , and a proper foundation has been l a i d f o r

t h e record i t w i l l be a d m i s s i b l e , f o r t h e t r a n s c r i p t i o n can be

compared w i t h t h e r e c o r d o r tape.           There a r e some c a s e s where

only t h e t r a n s c r i p t i o n of t h e r e c o r d i n g has been o f f e r e d and

though o b j e c t e d t o on t h e b a s i s t h a t t h e t r a n s c r i p t i o n i s n o t t h e

b e s t evidence, c o u r t s have admitted t h e t r a n s c r i p t i o n where a

proper foundation was l a i d f o r t h e admission.                       Applebaum v.
Applebaum, 84 N.Y.S.2d                505 (1948); McGuire v. S t a t e , 200 Md.

601, 92 A.2d 582 (1952).

             However, i n S t a t e v . Baca, 82 N.M. 144, 477 P.2d 320, a

p o l i c e o f f i c e r ' s n o t e s t h a t had been t r a n s c r i b e d from a t a p e

recorded i n t e r v i e w between t h e defendant and t h e informer were

h e l d i n a d m i s s i b l e due t o f a i l u r e t o l a y a proper foundation Eor

both t h e r e c o r d i n g i t s e l f and t h e subsequent t r a n s c r i p t i o n .

That i s p r e c i s e l y t h e f a c t u a l s i t u a t i o n h e r e , except under our

f a c t u a l s i t u a t i o n t h e t a p e is missing o r destroyed.               This l o s s

a r d e s t r u c t i o n of t h e t a p e o r record h a s , i n t h e few c a s e s we have

found from o t h e r j u r i s d i c t i o n s , r a i s e d t h e b e s t evidence r u l e

o b j e c t i o n , and where admission has been allowed i t has only been

a f t e r t h e p r o s e c u t i o n has proven t h e a u t h e n t i c i t y of t h e t r a n s -

cription--that          i s , a f t e r l a y i n g t h e proper foundation a s t o t h e

accuracy o f t h e secondary evidence following t h e g u i d e l i n e s

s e t f o r t h i n 58 ALR2d 1024, h e r e t o f o r e quoted.

            W f i n d t h e circumstances i n t h i s c a s e c l e a r l y show
             e

t h e d e f e n d a n t ' s s t a t e m e n t should n o t have been admitted and t h a t

p r e j u d i c i a l e r r o r occurred when i t was admitted.

            F i n a l l y , we w i l l d i s c u s s d e f e n d a n t ' s I s s u e 6 which r e -

l a t e s t o d e f e n d a n t ' s c o n t e n t i o n t h a t t h e t r i a l c o u r t unduly

r e s t r i c t e d h i s cross-examination.             E x h i b i t #40, Bobbi        lark's
watch, had been accepted i n t o evidence t o show e i t h e r t h e time

of d e a t h o r t h e time t h e body was run over o u t on Cottonwood Road.

On cross-examination of L.D.W.                    Anderson, deputy s h e r i f f a t t h e

time of t h e homocide, d e f e n d a n t ' s counsel asked t h e following

quest ion :

            "Q.     Now, w i l l you t e l l t h i s c o u r t and j u r y
            whether you have been a b l e t o f i n d any connec-
            t i o n of t h a t proposed e x h i b i t #40, t h e watch,
            w i t h Archie Warwick?"
Objection was made by t h e county a t t o r n e y a s follows:

              "MR. ANDERSON: That i s o b j e c t e d t o a s invading
              t h e province of t h e c o u r t and j u r y and c a l l i n g
              f o r a conclusion of t h i s w i t n e s s . 1 1

A f t e r c o n s i d e r a b l e d i s c u s s i o n between c o u r t and c o u n s e l , t h e

o b j e c t i o n was s u s t a i n e d .   Upon r e t r i a l , should t h i s q u e s t i o n

be asked, t h e c o u r t should permit i t t o be answered.

             It follows from what has been s a i d t h a t t h e c o n v i c t i o n

o f t h e defendant should be r e v e r s e d and t h e cause remanded t o

t h e d i s t r i c t c o u r t w i t h i n s t r u c t i o n s t o g r a n t a new t r i a l .

             It i s s o ordered.




                                       il 1
                                                        ssociate ~ u s t i c e